 



Exhibit 10.10

LEASE AGREEMENT

This agreement is made and entered into by and between
Lessor: Lee, Po - Hu (hereinafter called Party A)
Lessee: SINA. Com Online
Legal representative: Chiang, Fong-Nien (hereinafter called Party B)

Whereas, in consideration of the mutual covenants herein contained for lease and
of each act done hereunder by the parties hereto, it is mutually agreed as
follows:



I.   Location of real asset: Location and rental area by Party B from Party A:
3F, No. 29, An Ho Rd., Sec. 1, Ta An District, Taipei City, No. of construction:
4575, with area of 216.14 Pings, included two parking spaces in the basement.



II.   Term of Lease



(a)   The term of this LEASE shall commence from the 1st day of January of 2004
to the 31st day of December of 2004, total one year.   (b)   Any party who
agrees to continue this lease agreement, shall serve two-month notice prior to
the expiration of this agreement. Both parties shall negotiate relative content
of lease agreement and sign up in one month before the rental term is
terminated.



III.   Rental:



(a)   Rental: Monthly rental amount is New Taiwan Dollars three hundred thousand
only (included the Rental Income Tax).   (b)   Payment: Payable rental shall be
calculated per month. Party B shall give Party A 12 checks, each with face value
of monthly rental to be cashed on 1st day of each rented month when sign this
agreement. Rental shall be deemed received only when the check is cashed and
shall not be delayed.   (c)   Withholding Tax Statement: Rental Income Tax shall
be withheld and paid by Party B per month and offer relative Withholding Tax
Statement for the previous year to Party A before Feb. 10 of the fiscal year.
Party B shall be responsible for any penalty to party A caused by the omission
of Tax Statement.



VI.   Security Deposit:



    Party B shall pay New Taiwan Dollars one million as Security Deposit to
Party A

 



--------------------------------------------------------------------------------



 



    when sign this agreement. Party A shall return the Security Deposit after
deduction of estimated Water, Electricity charge, Property Management Fee and
handling charge of waste matters, to party B by cash or sigh check without
interest, when Party A has settled all debt and vacated the leased premises. In
compliance with collected receipt, Party A shall refund the withheld money in
excess. Party B shall not have this Security Deposit under mortgage for any
liabilities and only served as indemnification when Party B breaches this
agreement. No rental deduction is allowed, meanwhile within the range of
liabilities borne by Party B in this agreement, no joint compensation can be
requested by any third party.



V.   Utilization limit:



(a)   Without written consent from Party A, Party B shall not transfer, assign,
sublet or by other alternative method to have other persons utilize the rented
premises or relative right, no matter in whole or in part.   (b)   Party B rent
this premises for office utilization, which shall not infringe the stipulated
utilization set up in relative act of construction, nor transact illegal
business and perform the administration obligation under good custodian.   (c)  
Party B shall obey relative regulations stipulated by law or governing
authority. In addition to the documents provided by Party A for the company
registration, Party B shall acquire necessary certificate and perform other
procedures for business and shall not do any illegal behavior or deposit
dangerous, explosive, prohibited or other stuffs that may influence the public
security. Party B shall be responsible for any offense and bear any compensation
in case of any third party or Party A’s damage.   (d)   During the rented
period, Party B shall abide provisions stipulated in Building & Apartment
Administration Act and administrating articles set up by the Administration
Board of this Building under good coordination in order not to disturb the
residents in this building. Party B shall be responsible in case of any
offences.



VI.   Equipment and decoration



(a)   No alteration inside or outside the premises is allowed unless under Party
A’s consent. Agreed alteration shall infringe regulations in Art. 77, Art. 77-2
of Construction Law or hazard the original structure, whereas all the costs and
the security, cleaning and environmental responsibility during work shall be in
charge of Party B.   (b)   Both parties agree that the goods and/or the
appurtenances used for said alterations, which are permanently attached to the
Leased Building, such as the water pipes, electric wire, ceiling, floor, door
window and fittings, upon the

 



--------------------------------------------------------------------------------



 



    expiry or cancellation of the lease period, shall all become the possession
of the Party A. Party B shall not be entitled to demand any right of such goods
and / or appurtenances.



VII.   Surrender of the leased premises:



(a)   Party B shall withdraw or manage the transfer registration of company when
the Lease Agreement is terminated or cancelled. Party B shall vacate everything,
including performed alteration on the premises and remove shop, as well restore
and surrender the leased premises under original status for normal utilization.
But According to current status, Party A may ask Party B to surrender the rented
premises in whole or in part under actual condition. (not included the personal
assets of Party B).   (b)   Party B shall vacate and surrender the leased
premises upon the termination or cancellation of Lease Agreement, otherwise
Party B shall remain liable to pay the Party A the two times rentals. Any
Payment for agreement infringement shall not interfere the petition right to
claim



VIII.   Deposed stuff:



    After surrender of leased premises, all furniture or miscellaneous matters
left by Party B shall be deemed as waste, which shall be handled by Party A,
Party B shall not have any objection. Relative handling charge shall be deducted
when Party A refund the Security Deposit to Party B.



VIIII.   Advance termination



(a)   Any party who intend to terminate this agreement prior to expiration shall
serve two-month notice to the opposite party. Upon termination, Party A shall
return to Party B rental checks of the remaining rental periods after Party B
has returned the premises to Party A in accordance with this agreement.   (b)  
Party B shall deliver the rental check according to stipulated periods and cash
the check, as well utilize the rented premises, pay the charge and tax in
compliance with this agreement. Any deferment or breach shall be paid or
remedied within 10 days after receipt of written notice from Party A, otherwise
Party A may terminate this agreement.   (c)   When the agreement is terminated
under above-mentioned conditions, Party B shall pay one month’s rental to Party
A as penalty. Party A agree to return unearned or abated rental checks to Party
B when above mentioned penalty for agreement breach, rental in due and all tax
are settled by Party B, so as to surrender the rented premises according to this
agreement. Party A may have Payment Order or raise suit for any unpaid money,
Party B shall not have any

 



--------------------------------------------------------------------------------



 



    objection.



X.   Management under good custodian



(a)   Party B shall abide every clause set in this agreement and keeps the
rented premises under good custodian. Any damage of leased premises, interest of
Party A or other third party caused by Party B on his purpose or negligence,
Party B shall compensate relative damage. In case of the fire disaster, Party B
shall compensate relative damage or ruin of the leased premises, although no
serious fault is contributed by Party B.   (b)    Party B is entitled to
terminate the Lease Agreement when the leased premises go through fire,
earthquake, typhoon, war, riot or similar events and beyond the utilization. If
the damage is in part, Party B may give written repairing notice to Party A
within 5 days after the occurrence. In case of any influence of utilization,
both parties shall negotiate to reduce the rental percentage under bona fides.
But when the damage in part interfere the utilization for Party B, this Lease
Agreement can be terminated.



XI.   Others



(a)   All water, electricity, gas, administration, telephone, clean and imposed
tax from Party B’s transaction and other repairing fee caused by Party B, from
the day when the leased premises are delivered to Party B till the day when
Party B surrenders the leased premises, shall be on Party B’s account. But the
tax on house and land shall be borne by Party A.   (b)   Party B shall obey
relative regulations or requirements from governing authority to manage the
security measures and business equipment and bears charges in concern. Any
infringement that causes the loss to party A or the third party or any damage or
penalty imposed by governing authority, Party B shall have the responsible to
indemnify.   (c)   Any loss of right or interest from Party A caused by Party
B’s infringement, Party B shall take complete legal liability, and bear the suit
charge, lawyer fee in case of legal action.   (d)   Party A shall arrange the
premises insurance, but Party B shall have insurance for his own decoration,
equipment or merchandise.



XII.   Impose clause: following impose clauses shall be followed by both
parties.



(a)   Party B shall return the leased premises to party A when the agreement is
due and no extension is managed. Party A shall return the security deposit to
Party B according to article 4 in this agreement.   (b)   Party B shall pay the
rental in compliance with the payment schedule and any

 



--------------------------------------------------------------------------------



 



    penalty for the infringement of this agreement.



XIII.   Service and governing law



(a)   Both parties agree to have their respective addresses in this agreement
for service. Any alteration shall be notified by written notice to opposite
party. When the notice can not be served and return, the served date is based on
the 1st registered mailing date by post office.   (b)   To give effect and
interpret the provisions of this Agreement, Lease Agreement in Chinese version
shall prevail. Any dispute shall be decided at Taipei District Court and
governed in accordance with the laws of the Republic of China.



XIV.   This agreement is made in duplicate and becomes effective after signing
by their respective authorized representatives and each party shall hold one
copy as evidence.

         
Leased Agreement signed by :
        Party A(the lessor):   Party B(The lessee):
Lee, Po-Hu (with seal)
      SINA.com Online (with seal)
I.D. Card No.: A103611168
      Business Uniform No.:97172485
TEL: (O) 2541-9380
      Legal representative:
         (H) 2331-2234
      Chiang, Fong-Nien(with seal)
Address: 5F-1, No. 200, Sung Kiang Rd. Taipei City
      TEL: (02)2781-9126

      I.D.card No.:Q120123160

      Address: 2F, No. 29, An Ho Rd.,

      Sec. 1, Ta An District, Taipei City

Date: Dec. 31, 2003

 